Wade, J.
1. “On the trial of one charged with having violated the law by illegally selling intoxicating liquor, proof that the accused received money from another person, accompanied with a request to procure whisky for the latter, and shortly thereafter delivered whisky to such person, puts the onus on the defendant of explaining where, how, and from whom he got the liquor (Grant v. State, 87 Ga. 265 [13 S. E. 554]) ; and if the explanation offered by him is supported only by his own statement, the jury, if they believe it to be a mere subterfuge to cover up an illegal sale by himself, are authorized to find him guilty. White v. State, 93 Ga. 47 [19 S. E. 49].” Mack v. State, 116 Ga. 546 (42 S. E. 776).
(a) The explanation offered to show that the defendant was acting simply as agent for the purchaser was supported only by his own statement to the jury, and this statement the jury elected to disbelieve.
2. The court did not err in overruling the motion for a new' trial, the verdict being amply sustained by the evidence. Judgment affirmed.